Citation Nr: 1805298	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that additional development in this case.  

The Veteran's service separation examination in May 1963 includes whispered and spoken voice test results of 15/15 in each ear, but also includes audiometric testing.  After converting the May 1963 results to ISO units, audiological evaluation pure tone thresholds in May 1963 were: 15, 10, 15 and 10 decibels at 500, 1000, 2000 and 4000 Hertz bilaterally.

The Veteran underwent a VA audiological examination in February 2014, at    which time the examiner opined that based on the separation examination not reflecting hearing loss, it was not at least as likely as not that the Veteran's bilateral hearing loss was causally related to service.  However, hearing loss need not be shown in service for service connection to be established but, rather, may be established for a current hearing disability with evidence that the current disability is causally related to service. See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

In a December 2017 appellate brief, the Veteran's representative observed that the Veteran had significant acoustic trauma in service as a Gunners Mate, and pointed to research indicating that cochlear damage can occur from acoustic trauma that persists despite short-term recovery of hearing, such that nerve damage becomes apparent over time. See Sharon G. Kujawa and M. Charles Liberman, Adding 
Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss, 29 Journal of Neuroscience 45, 14077-14085, 11 November 2009,  http://www.jneurosci.org/content/29/45/14077.

Accordingly, the Board finds that an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant   to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the February 2014 VA audiological examination, if available,  to obtain an addendum opinion.  If that examiner is not available, the file should be provided to another qualified audiological examiner to obtain the requested opinion. If     a VA examination is deemed necessary to repond to the requested opinion, one should be scheduled.

Following review of the claims file, the examiner is asked  to explain why the Veteran's current hearing loss is/is not merely a delayed response to his conceded in-service acoustic trauma. In rendering this opinion the examiner should address the research mentioned by the representative, Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss, 29 Journal of Neuroscience 45, 14077-14085, 11 November 2009,  http://www.jneurosci.org/content/29/45/14077.

2.  After the development requested above has been completed to the extent possible, the AOJ should         again review the record. If the claim remains denied,      the appellant and representative, if any, should be furnished a supplemental statement of the case and     given the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




